



EXHIBIT 10.23



VERITIV CORPORATION
FORM OF PERFORMANCE SHARE AWARD AGREEMENT
(Adjusted EBITDA Performance Shares)
This certifies that Veritiv Corporation (the “Company”) grants to the Grantee
named below, subject to the provisions of the Veritiv Corporation 2014 Omnibus
Incentive Plan (the “Plan”) and this Performance Share Award Agreement (this
“Award Agreement”), including the attached terms and conditions (which are
incorporated herein and made a part of this Award Agreement), an Award of the
target number of Performance Shares (the “Performance Shares”) set forth below
on the Grant Date set forth below. Capitalized terms used but not defined in
this Award Agreement shall have the meanings assigned to such terms in the Plan.
This Award represents the contingent right to receive a number of Shares equal
to all, a portion or a multiple (not to exceed 200%) of the target number of
Performance Shares, subject to the achievement of the applicable Performance
Goals based on Adjusted EBITDA (as defined below) and the other terms and
conditions of this Award Agreement and the Plan.1 
Name of Grantee:
[•]



Target Number of
Performance Shares:
[•]



Grant Date:
[•]



Performance Periods:
January 1, [•] to December 31, [•],



January 1, [•] to December 31, [•], and


January 1, [•] to December 31, [•]


Adjusted EBITDA:
The Company’s earnings before interest, income taxes, depreciation and
amortization, restructuring charges (income), non-restructuring stock-based
compensation expense, LIFO (income) expense, asset impairment charge,
non-restructuring severance charges, (gain) loss on sale of joint venture,
merger and integration expenses, purchase accounting adjustments, loss from
discontinued operations, net of income taxes, and such other adjustments as may
be permitted in determining the Company’s “Consolidated EBITDA” pursuant to that
certain ABL Credit Agreement dated July 1, 2014 among the Company and certain
other parties named therein (as the same may be amended from time to time);
provided, however that no adjustment will be made that would cause the
Performance-Based Award to lose any otherwise available qualification as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.








1Awards to executives outside the U.S. to provide for cash settlement, instead
of settlement in Shares.



--------------------------------------------------------------------------------



Vesting Date:
[•], or such earlier date after the end of the last Performance Period as
determined by the Administrator, in its sole discretion.

    
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer as of the Grant Date, and the Grantee has also
executed this Award Agreement.


VERITIV CORPORATION




__________________________________
By:
Title:


I acknowledge that I have received a copy of the Plan and that I have carefully
reviewed the terms of this Award Agreement (including the attached terms and
conditions) and wish to be eligible to receive the Award described herein. I
agree to comply with the terms of this Award Agreement (including the attached
terms and conditions) in order to be eligible to receive this Award.


GRANTEE




___________________________________
Print Name: _________________________



2

--------------------------------------------------------------------------------





VERITIV CORPORATION
TERMS AND CONDITIONS OF
PERFORMANCE SHARE AWARD
(Adjusted EBITDA Performance Shares)


Veritiv Corporation (the “Company”) has granted an Award of Performance Shares
under the Plan to the Grantee named in this Award Agreement, subject to the
provisions of the Plan and the terms and conditions set out below, which are
incorporated into and made a part of this Award Agreement. Capitalized terms
used but not defined in this Award Agreement shall have the meanings set forth
in the Plan.


1.    Performance Goals; Allocation of Performance Shares to Performance
Periods; Adjustments.


(a)    Within ninety (90) days after the beginning of each of the three
Performance Periods set forth in this Award Agreement (each a “Performance
Period” and collectively, the “Performance Periods”), the Company shall
establish a Performance Goal based on the achievement of specified levels of
Adjusted EBITDA (as defined in this Award Agreement) for the applicable
Performance Period, which Performance Goal (including a performance matrix
specifying the applicable threshold, target and maximum performance and payout
levels) will be set forth on an Exhibit to this Award Agreement and communicated
to the Grantee. In addition, if the Grantee’s Performance Shares are intended to
qualify as “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code, the Administrator may establish (no later than the
expiration of the applicable 90-day period described above) such additional
objective, pre-established Performance Goal(s) and such other terms and
conditions intended to cause the Performance Shares to qualify as
“performance-based compensation”, and any such additional Performance Goal(s)
and/or terms and conditions shall be set forth on an Exhibit to this Award
Agreement and shall be applicable and controlling, notwithstanding any other
provision of this Award Agreement to the contrary.
(b)    One-third of the target number of Performance Shares will be allocated to
each of the three Performance Periods (subject to such rounding conventions as
may be maintained by the Company from time to time). With respect to each
Performance Period, the Grantee's right to receive a credit of all, a portion or
a multiple (not to exceed 200%) of the target number of Performance Shares
allocated to that Performance Period shall be contingent upon the level of
achievement of the applicable Performance Goal, as determined by the
Administrator in accordance with this Award Agreement.
(c)    The Administrator may in its sole discretion modify the Performance Goal
or the related minimum acceptable level of achievement, in whole or in part, as
the Administrator deems appropriate and equitable (i) to reflect a change in the
business, operations, corporate structure or capital structure of the Company or
its Affiliates, the manner in which it conducts its business, or other events or
circumstances; or (ii) in the event that the Grantee’s responsibilities
materially change. Notwithstanding the foregoing, if the Administrator has
designated the Grantee’s Performance Shares as intended to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, then no modification shall be made pursuant to this Section 1(c) that
would cause the Performance Shares to fail to so qualify.
    



3

--------------------------------------------------------------------------------





2.    Crediting of Performance Shares.


(a)     Within ninety (90) days after the end of each Performance Period, the
Administrator shall determine in writing the extent, if any, to which the
applicable Performance Goal has been satisfied and shall determine the number
(if any) of Performance Shares that have been earned in accordance with this
Award Agreement for the applicable Performance Period, which earned Performance
Shares shall be credited to a notional account established for the Grantee,
effective no later than March 31 of the calendar year immediately following the
end of the applicable Performance Period. Each Performance Share credited to the
Grantee’s account pursuant to this Award Agreement shall represent the
contingent right to receive one Share, subject to the terms and conditions of
the Plan and this Award Agreement, and shall at all times be equal in value to
one Share.
(b)    Except as otherwise provided in Sections 3(b) or 3(d) hereof, the
Performance Shares allocated to a Performance Period shall be forfeited
automatically without further action or notice to the extent that such
Performance Shares are not earned pursuant to this Award Agreement based upon
the achievement of the Performance Goal for the applicable Performance Period.


3.    Vesting.


(a)    The Performance Shares (if any) credited to the Grantee’s account
pursuant to Section 2 hereof shall become vested and nonforfeitable on the
Vesting Date set out in this Award Agreement, provided that the Grantee remains
in the continuous employment or other service of the Company and its
Subsidiaries through the Vesting Date, except as otherwise provided herein.


(b)    Notwithstanding Section 3(a), if the Grantee’s continuous employment or
other service with the Company and its Subsidiaries terminates prior to the
Vesting Date as a result of the Grantee’s death, a pro rata portion of the
Performance Shares shall become vested, determined by multiplying the target
number of Performance Shares by a fraction, the numerator of which is the number
of days of continuous employment or other service completed by the Grantee after
the Grant Date of the Performance Shares and the denominator of which is 1096.


(c)    Notwithstanding Section 3(a), if the Grantee’s continuous employment or
other service with the Company and its Subsidiaries terminates prior to the
Vesting Date as a result of the Grantee’s Disability or Retirement (defined as
the Grantee’s voluntary termination of employment with the consent of the
Administrator (or the Administrator’s delegate) at or after age 60 with at least
five years of service with the Company and its Subsidiaries), a pro rata portion
of the Performance Shares shall become vested, effective as of December 31,
2017, determined by multiplying the number of Performance Shares that would have
been earned pursuant to Section 2 hereof, based upon actual achievement of the
applicable Performance Goals if the Grantee had remained in the continuous
employment or other service of the Company and its Subsidiaries through the last
day of the third Performance Period, by a fraction, the numerator of which is
the number of days of continuous employment or other service completed by the
Grantee after the Grant Date of the Performance Shares and the denominator of
which is 1096.


(d)    In the event of a Change in Control prior to the Vesting Date:





4

--------------------------------------------------------------------------------



(i)    If the Performance Shares are honored, assumed or substituted in the form
of an Alternative Award, and the Grantee’s continuous employment or other
service with the Company and its Subsidiaries is terminated after the Change in
Control and prior to the Vesting Date (A) by the Company or a Subsidiary without
Cause, or (B) if the Grantee is covered by a severance plan, employment
agreement or offer letter with the Company or a Subsidiary that provides for
severance benefits in the event of a termination by the Grantee for Good Reason,
by the Grantee for Good Reason, then the Performance Shares, to the extent not
previously vested or forfeited, will vest, without pro ration and effective upon
such termination of the Grantee’s employment with the Company and its
Subsidiaries, as follows: (x) with respect to any Performance Period completed
prior to the date of such termination of employment, the number of Performance
Shares earned pursuant to Section 2 hereof, based upon actual achievement of the
applicable Performance Goals with respect to such Performance Period, shall
become vested, and (y) with respect to any Performance Period not completed
prior to the date of such termination of employment, the portion of the target
number of Performance Shares allocated to such Performance Period shall become
vested.


(ii)    If the Performance Shares are not honored, assumed or substituted in the
form of an Alternative Award, then the target number of Performance Shares will
vest in full, without pro ration, effective upon such Change in Control.


(e)    For purposes of this Section 3, the continuous employment or other
service of the Grantee with the Company and its Subsidiaries shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an Employee of the Company and its Subsidiaries, by reason of the transfer of
his or her employment or other service among the Company and its Subsidiaries.


4.    Forfeiture of Performance Shares.


(a)    Except as otherwise provided in Section 3 of this Award Agreement or as
otherwise determined by the Committee or as otherwise provided in the Grantee’s
employment agreement (if any) with the Company or a Subsidiary (including,
without limitation, an offer letter), or as otherwise provided in a Company
severance or other agreement (if any) to which the Grantee is a party or a
participant, the Performance Shares will automatically be forfeited without
further action by the Company or the Grantee if the Grantee’s employment or
other service with the Company and its Subsidiaries terminates for any reason
(including, without limitation, in the event of termination of the Grantee’s
employment or other service by the Company or a Subsidiary for Cause) prior to
the Vesting Date.


(b)    If the Company determines that the Grantee has committed an act of
Misconduct either during employment or other service or within 180 days
thereafter, the Company or Affiliate may cause the Performance Shares to be
forfeited or, if paid, is entitled to repayment of the Performance Shares
previously paid under this Award Agreement (by return of any Shares delivered
pursuant to this Award Agreement or by repayment in cash equal to the Fair
Market Value as of the date of repayment of the number of Shares delivered
pursuant to this Award Agreement that have been disposed of by the Grantee)
within 30 days of the issuance of a letter by the Company to the Grantee
claiming such Misconduct and demand for repayment. For purposes of this Award
Agreement, “Misconduct” shall be determined by the Company in its sole
discretion and shall include, but not be limited to, any act detrimental to the
business or reputation of the Company, any act determined to be a deliberate
disregard of the Company’s or Affiliate’s rules or policies, or any violation of
any confidentiality, non-solicitation or non-competition restriction applicable
to the Grantee.



5

--------------------------------------------------------------------------------





(c)    The Company shall have the sole and absolute discretion to take action or
not to take action pursuant to this Section 4 upon discovery of Misconduct, and
its determination not to take action in any particular instance shall not in any
way limit its authority to cause the forfeiture of the Performance Shares or to
recoup the Award by sending a notice in any other instance.


(d)    The Performance Shares shall be subject to any generally applicable
policies as to forfeiture, recoupment or “clawback” adopted by the Company or an
Affiliate that are communicated to the Grantee or any such policy adopted to
comply with applicable law.


(e)    Further, as a convenience and benefit to the Grantee in facilitating the
repayment, the Grantee hereby authorizes the Company or Affiliate to withhold
funds from any remaining payroll compensation, including pay for unused
vacation, to be applied toward any repayment pursuant to this Section 3, where
the law allows.


5.    Payment of Performance Shares. Except as otherwise may be provided
pursuant to Section 7 hereof, on the Vesting Date, or within seventy (70) days
after such earlier date as the Performance Shares become vested in accordance
with Section 3 hereof (and in any case after the Administrator’s written
certification of the achievement of the applicable Performance Goals pursuant to
Section 2 hereof), the Company will deliver to the Grantee (or to the Grantee’s
estate in the event of death) the Shares underlying the vested Performance
Shares.


6.     Shareholder Rights. The Company's obligations with respect to the
Performance Shares shall be satisfied in full upon payment of the Performance
Shares in accordance with Section 5 hereof. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend or voting
rights) in the Shares to which the Performance Shares relate until such time as
such Shares have been delivered to the Grantee in accordance with Section 5
hereof. The rights of the Grantee hereunder will be no greater than those of an
unsecured general creditor of the Company. No assets of the Company will be held
or set aside as security for the obligations of the Company hereunder.


7.    Section 409A of the Code. The Company intends that each Award of
Performance Shares will be exempt from or comply with the requirements of
Section 409A of the Code, and this Award Agreement shall be interpreted and
administered in accordance with such intent. In particular, and notwithstanding
any other provision of this Award Agreement to the contrary: (a) the phrase
“termination of employment or other service” or words of similar import shall
mean the Grantee’s “separation from service” with the Company within the meaning
of Section 409A of the Code; (b) if the Grantee is a “specified employee” at the
time of his or her “separation from service” with the Company (as determined by
the Company in accordance with Section 409A of the Code), then, to the extent
necessary to comply with Section 409A of the Code, any Performance Shares
otherwise payable as a result of the Grantee’s separation from service shall be
paid within thirty (30) days after the first business day which is at least six
(6) months after the Grantee’s separation from service (or if earlier, within 70
days after the Grantee’s death); and (c) to the extent required to comply with
Section 409A of the Code, any Performance Shares otherwise payable as a result
of a Change in Control shall not be paid at such time unless the Change in
Control qualifies as a “change in control event” within the meaning of Section
409A of the Code and the Treasury Regulations thereunder and payment at such
time is otherwise permitted without the imposition of additional tax under
Section 409A of the Code (and if payment of Performance Shares that become
vested upon a Change in



6

--------------------------------------------------------------------------------



Control is not so permitted, payment of such vested Performance Shares will be
made on the earlier of the Vesting Date or within 70 days after the Grantee’s
separation from service (subject to any six-month delay required for a specified
employee as provided herein)). Although the Company will use reasonable efforts
to avoid the imposition of taxation, interest and penalties under Section 409A
of the Code, the tax treatment of the Performance Shares is not warranted or
guaranteed. Neither the Company, its Subsidiaries nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by the Grantee (or any other
individual claiming a benefit through the Grantee) as a result of this Award
Agreement or the Performance Shares granted hereunder.


8.    Tax Withholding. The Grantee is responsible for any federal, state, local
or other taxes with respect to the Performance Shares. The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Performance Shares or the delivery of Shares pursuant to this
Award Agreement. To the extent the Company or any Subsidiary is required to
withhold any federal, state, local, foreign or other taxes in connection with
the delivery of Shares under this Award Agreement, then, except as otherwise
provided below, the Company or Subsidiary (as applicable) shall retain a number
of Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Shares on the date of
delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding. If the Company or any Subsidiary is
required to withhold any federal, state, local or other taxes at any time other
than upon delivery of Shares under this Award Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to (a)
require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from the amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).


9.    No Employment Contract. Nothing contained in this Award Agreement or the
Plan shall confer upon the Grantee any right with respect to continuance of
employment by, or other service with, the Company and its Subsidiaries, nor
limit or affect in any manner the right of the Company and its Subsidiaries to
terminate the employment or other service or adjust the compensation of the
Grantee, in each case with or without Cause.


10.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Award Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.


11.     Transferability. The Performance Shares will not be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber,
or charge such right or benefit will be void. The Performance Shares will not in
any manner be liable for or subject to the debts, liabilities, or torts of the
Grantee.





7

--------------------------------------------------------------------------------



12.    Adjustments. The number and kind of Performance Shares are subject to
adjustment as provided in Section 4.3 of the Plan; provided that if the
Administrator has designated the Grantee’s Performance Shares as intended to
qualify as “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code, then no adjustment shall be made pursuant to this
Section 12 that would cause the Performance Shares to fail to so qualify.


13.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Performance Shares and, notwithstanding any other provision
of this Award, the Company shall not be obligated to deliver any Shares pursuant
to this Award Agreement if the delivery of Shares would result in a violation of
any such law or listing requirement.


14.     Successors. The obligations of the Company under this Award Agreement
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.


15.    Severability. If any provision of this Award Agreement is determined to
be unenforceable or invalid under any applicable law, such provision will be
applied to the maximum extent permitted by applicable law, and shall
automatically be deemed amended in a manner consistent with its objectives to
the extent necessary to conform to any limitations required under applicable
law.


16.    Relation to Plan. This Award Agreement and the Performance Shares granted
hereunder are subject to the terms and conditions of the Plan. This Award
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this Award
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, have the right to determine any questions which arise in
connection with the grant of the Performance Shares.


17.     Governing Law. This Award Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.


18.     Amendment. Subject to the terms of the Plan, the Committee may modify
this Award Agreement upon written notice to the Grantee; provided that if the
Administrator has designated the Grantee’s Performance Shares as intended to
qualify as “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code, then no amendment shall be made pursuant to this
Section 18 that would cause the Performance Shares to fail to so qualify. Any
amendment to the Plan shall be deemed to be an amendment to this Award Agreement
to the extent that the amendment is applicable hereto. Notwithstanding the
foregoing (and except as otherwise may be provided in the Plan), no amendment of
the Plan or this Award Agreement shall adversely impair any rights of the
Grantee under this Award Agreement without the Grantee’s written consent.





8

--------------------------------------------------------------------------------



19.    No Fractional Shares. Fractional Shares or units will be subject to
rounding conventions adopted by the Company from time to time; provided that in
no event will the total Shares issued exceed the total units granted under this
Award Agreement.


20.    Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.


21.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with any Award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Company’s Senior Vice President,
General Counsel and Corporate Secretary, this consent shall be effective for the
duration of the Award. The Grantee also understands that he or she shall have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above at no charge. The Grantee hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Grantee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


* * * * * * * *







9

--------------------------------------------------------------------------------





EXHIBIT 10.23



EXHIBIT A
Adjusted EBITDA Performance Goal for [•] Performance Period


The Adjusted EBITDA Performance Goal applicable to the Performance Shares
allocated to the Performance Period from January 1, [•] to December 31, [•]
shall be the Company’s achievement of Adjusted EBITDA of at least $[•], with the
number of Performance Shares earned, if any, with respect to that Performance
Period to be determined by the Administrator after the end of the Performance
Period in accordance with the performance matrix set forth below:


Performance Level
Adjusted EBITDA
Payout % of Target
Below Threshold
less than $[•]
0%
Threshold
$[•]
50%
Target
$[•]
100%
Maximum or above
$[•] or more
200%



Performance Shares earned for Adjusted EBITDA performance results between the
levels set forth above will be interpolated on a straight-line basis.



